Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 03/22/2022 have been fully considered and are persuasive. 
The claims have been amended to change the term “intended” to “adapted”. This overcomes the previously applied rejections under 35 U.S.C. 112(b).
Applicant argues that the term “winder” should not be interpreted under 35 U.S.C. 112(f). Examiner agrees. Applicant has presented a sufficient showing that the claim limitation recites sufficient structure to perform the claimed winding function. This limitation is no longer being interpreted under 35 U.S.C. 112(f), and the corresponding rejection under 35 U.S.C. 112(b) stemming from such interpretation is withdrawn.
The prior art fails to teach or fairly suggest every limitation of the instantly claimed invention. The closest prior art references are Takahashi (US 4,946,528) and Caffiau (US 2014/0083620), both of which teach segmented compaction rollers. However these references do not teach or fairly suggest a plurality of roller segments which are mounted parallel to one another on a central shaft, wherein each roller segment has a non-zero incline angle relative to the longitudinal axis of the shaft. There is no teaching or motivation in the prior art to modify the inventions of Takahashi or Caffiau to include such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746